Citation Nr: 1032384	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a disorder of both legs.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1978.  He had service in the U. S. Navy Reserves from June 1989 
to July 2005.  The Veteran also has verified periods of active 
duty from December 2000 to April 2001, May 2002 to October 2002 
and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in September 2008.  Evidence was 
thereafter submitted directly to the Board with a waiver of 
agency of original jurisdiction (AOJ) consideration.  See 38 
C.F.R. § 20.1304.  

FINDING OF FACT

The Veteran's bilateral leg condition, diagnosed as peripheral 
neuropathy, is not due to any incident or event in active 
military service.  


CONCLUSION OF LAW

A bilateral leg condition was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral leg 
condition, which he attributes to standing 12-hour watches during 
active military service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that the Veteran served in Iraq and Afghanistan 
during Operation Southern Watch and Operation Enduring Freedom 
and the Board has therefore considered whether the application of 
38 C.F.R. § 3.317 (compensation for certain disabilities due to 
undiagnosed illnesses) is warranted.  However, the regulation is 
inapplicable as the Veteran has peripheral neuropathy and 
therefore does not have an undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2009).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show that the Veteran was seen 
in October 1974 after suffering a small laceration to the left 
knee after sleeping on the deck.  Some edema was noted.  The 
impression was a bruise.  He was also seen following a car 
accident in November 1976.  His right knee showed full range of 
motion and there was no pain upon stretching of the ligaments.  A 
small abrasion was noted on the lateral aspect of the knee.  The 
relevant assessment was abrasion of the right knee.  The Veteran 
complained of right leg swelling and abrasions of his right knee 
and ankle in March 1977 after falling off his bicycle.  Physical 
examination showed no signs of infection and he was instructed to 
apply heat to the leg two times per day and elevate the leg when 
possible.  Upon separation examination in January 1978, the 
Veteran reported that he had previously fractured his right hand, 
but no abnormalities with respect to his legs.  Physical 
examination found that his lower extremities were normal.  

Upon VA examination in June 1978, the Veteran reported that his 
legs and feet hurt when standing.  No limitation of motion was 
found upon examination.  A scar of the right foot was noted which 
was service connected by way of a July 1978 rating decision.  

The Veteran's personnel records show that he was deployed to 
Southwest Asia during two of his periods of active duty.  He 
served in support of Operation Southern Watch, Jebel Ali, United 
Arab Emirates, from December 9, 2000, to March 28, 2001.  He 
served again in support of Operation Southern Watch from May 2002 
to September 2002.  

He complained of pain, swelling, and cramping in his legs after 
one of his periods of active duty in 2001.  The Veteran listed 
his complaints on a Report of Medical History as part of a 
physical examination in March/April 2001.  The examiner noted 
that the Veteran had been deployed and complained of 
swollen/painful joints in both legs after standing 12-hour 
watches.  The pain was described as an intermittent "aching" 
that was diffuse bilaterally.  The Veteran was noted to have a 
normal examination.  He also complained of cramps.  Physical 
examination of the lower extremities was negative for edema or 
pitting, varicose veins, erythema or ecchymosis, deep vein 
thrombosis or palpable cords.  There was no tenderness to 
palpation.  Examination of the knees showed that the Lachman's, 
Apley grind, and drawers tests were negative.  He also did not 
have effusion, ITB/PES or Osgood Schlecter's, varus/valgus, or 
edema and he had full range of motion.  Examination of the ankles 
showed that he did not have edema, ecchymosis, erythema or signs 
of deformity.  He had full range of motion.  Neurological 
evaluation revealed that his sensory (sharp/dull) was intact, 
motor strength was 5/5, his deep tendon reflexes were +2, and C5-
T1 and L4-S1 were intact.  He had a negative Babinski's and all 
distal pulses were intact.  The assessment was musculoskeletal 
pains secondary to prolonged standing.  

The Veteran was seen in May 2002 and reported that he has not had 
leg pain or swelling since or apart from the noted watches.  
However, he anticipated watches with his current mobilization.  
He continued to smoke one to one and a half packs of cigarettes 
per day.  The assessment was musculoskeletal status post history 
of lower extremity pain and swelling secondary to prolonged 
standing.  It was noted that there were no significant findings 
at that time.  The Veteran was counseled regarding techniques to 
avoid lower extremity fatigue.  Upon separation from active 
service in July 2003, the Veteran reported that he had a painful, 
shoulder, elbow or wrist and knee trouble.  The Veteran indicated 
that he was specifically concerned about his knee ligaments.  The 
examiner noted that there was mild tenderness to palpation of the 
knees and the lateral right fifth digit.  

In a March 2004 annual certificate of physical condition the 
Veteran reported that he sprained his legs while on active duty 
and that he had joint pain.  Examination revealed no effusion, no 
instability, some clicking of the right patella, and that he 
possibly had a meniscal injury.  

In July 2005, the Veteran indicated on a report of medical 
history form that he had arthritis, rheumatism or bursitis.  
However, a physical examination indicated that his lower 
extremities were normal.  

VA outpatient treatment records show that the Veteran was seen in 
July 2000 complaining of pain off and on after falling out of a 
boat.  He denied leg swelling.  Physical examination of the 
extremities indicated that they were warm, dry, with palpable 
peripheral pulses and without edema.  There was crepitus to the 
left knee and bulging of the medial aspect.  The assessment was 
left knee injury.  In February 2007, the veteran was seen 
complaining of aches and pains that he had had for years.  He 
complained of pain in both thighs, legs, and feet that was 
achy/crampy.  He said the symptoms started in 2002 and that he 
attributed them to standing on the boat in service. Physical 
examination showed that he had no motor/sensory deficits, his 
DTRs were 2+, and he had full range of motion of the knees and 
ankles.  The diagnosis was aches and pains, possible degenerative 
disc disease.   In September 2008, the Veteran complained of 
occasional tingling and numbness in lower extremities.  During 
straight leg raises, the Veteran complained of tightness in the 
legs above 70 degrees.  No muscle tenderness or swelling was 
noted.  In October 2008, it was noted that the Veteran refused 
any follow up for his lower extremity tingling and numbness.  He 
was again noted to have possible degenerative disc disease.  

In September 2008, he testified that he began having trouble with 
his legs from 2000 to 2001.  He said he was given Motrin and told 
to do leg exercises.  He stated that his legs would go numb, 
tingle and ache from the hips down to his ankles.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the 
RO Decision Review Officer/Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned advised him that medical evidence should 
be submitted showing the problems with his legs and that he 
currently has a disability that is related to service.  Neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the RO/Board hearing.  As such, the 
Board finds that, consistent with Bryant, DRO/VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim based on the current record.

A service buddy provided a lay statement dated in April 2008 
which indicated that the Board crews were all shorthanded and 
they worked a minimum of 12 hours a day on the water but usually 
it was more like 16.  In addition, the Veteran was still forced 
from time to time to pull underway watches as a Boat Captain with 
Weapons Release Authority.  

In August 2009 the Veteran was accorded a compensation and 
pension (C&P) neurology examination.  During the examination the 
Veteran reported a history of tingling, numbness, and paresthesia 
sensation on both legs, which he first noticed while he was 
stationed in Dubai on the ocean in 2000 to 2001.  The Veteran 
described his symptoms as intermittent and mild but reported that 
he started to have more numbness on the legs after he left 
service.  He reported constant numbness and some pain on both 
legs and feet.  The Veteran also reported chronic lower back pain 
but denied radiculopathy.  He also denied any sciatica-type pain 
or neuropathy.  The Veteran was diagnosed with mild peripheral 
neuropathy of both lower extremities.  The examiner noted that 
the Veteran had mild intermittent peripheral neuropathy symptoms 
for several years on both lower extremities which have been 
chronically and gradually progressive.  He also noted that the 
etiology remained unclear, however, the examiner opined that it 
was less likely that the Veteran's bilateral leg disorders were 
related to his service in Southwest Asia.  The examiner stated 
that a review of the claims file showed no report of or a record 
of peripheral neuropathy in service or treatment records.  

A May 2010 letter from the Veteran's private physician stated 
that he had a history of bilateral leg pain and tingling that was 
more likely than not due to his military service.  However, since 
no rationale was provided for this opinion, it is entitled to 
only minimal probative value.  

A May 2010 statement from the Veteran's significant other stated 
that she witnessed the progression of numbness in his legs after 
each deployment.  She stated that the Veteran would seek 
consultation about the pain in his legs while being demobilized.  

The Board finds that the August 2009 VA examination was adequate 
and that the examiner's opinion is entitled to great probative 
value as it was based on a review of the file, an examination of 
the Veteran, and as an adequate rationale was provided.  The 
examiner opined that it was less likely that the Veteran's 
bilateral leg disorders were related to his service in Southwest 
Asia.  The examiner explained that a review of the claims file 
showed no report of or a record of peripheral neuropathy in 
service or treatment records.  This is confirmed by the STRs.  In 
that regard, the Board finds highly probative the findings in the 
STRs from his last two periods of active service which both note 
his complaints concerning the lower extremities but which found 
no neurological abnormalities.  

The Board recognizes that the Veteran believes his current 
bilateral leg condition is related to service.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, 
the VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  

The Veteran reported to the VA examiner that he began having 
problems with his legs in 2000-2001 and continued to have 
problems thereafter.  He also reported that his symptoms were 
intermittent and mild and stated that they increased after he 
separated from service.  The Board notes that the STRs show that 
the Veteran began complaining of pain, swelling, and cramping in 
2001.  The STRs also show that the Veteran was diagnosed with 
musculoskeletal pains.  To the extent that the Veteran reports 
continuity of symptomatology after those incidents, the Board 
finds that his statements are outweighed by the VA examination 
report and the STRs.  The Veteran had specific complaints in 
service and he was assessed for neurologic abnormalities but none 
were found.  The Board finds the STRs to be credible and 
probative.  None of the STRs show any abnormal neurological 
findings with respect to the legs and the VA examiner considered 
the Veteran's reports concerning continuity of symptomatology but 
found that his current disability was not related to service 
years prior.  The VA opinion also outweighs the private opinion 
that does not contain a rationale.  The statement of his 
significant other that he had symptoms during deployment that 
continued after service were also considered but are also 
outweighed by the VA examiner's opinion.  The examiner considered 
similar statements of the Veteran regarding symptoms in service 
and thereafter but found no nexus between the current disability 
and service.  

In sum, his opinion and supporting evidence that he has a 
bilateral leg disability that is related to service is outweighed 
by the more probative medical opinion of record, which is based 
on a physical examination and for which a rationale was provided.  
Accordingly, as the weight of the probative evidence is against 
the Veteran's claim, service connection for a bilateral leg 
condition must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in March 2006 apprised the Veteran of 
the information and evidence necessary to establish his claim for 
service connection.  He was also advised of the evidence that VA 
would seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The March 
2006 letter also informed him of how VA establishes disability 
ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  
The Board thus finds that the Veteran has been provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A regarding his 
claim for service connection.

In February 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  In March 2009, the RO 
sent a letter to the Veteran asking that he provide medical 
evidence or sufficient information and authorizations to allow 
the RO to obtain the evidence on his behalf.  A medical opinion 
was also provided on remand.  The VA examiner conducted an 
examination and provided an opinion with a supporting rationale.  
Accordingly, the information requested by the Board was provided 
and there was substantial compliance with the Board's remand 
instructions.  

Regarding the duty to assist, STRs have been obtained and made a 
part of the record, as have VA and private treatment records.  In 
addition, the Veteran has been accorded a C&P examination, the 
report of which is of record.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a disorder of both legs is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


